Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by
Ionita US PGPub: US 2018/0048645 A1 Feb. 15, 2018.

Regarding claims 1, 8, 15, Ionita discloses,

a method for enhancing user liveness detection (determining user liveness and verifying user identities, includes: generating, by a computing device, a 

capturing, by a camera in an electronic device, facial image data of a user while there is relative movement between the electronic device and the user (the captured face biometric data includes at least facial image data, while the other data may include parameters generated by the computing device 10 that are associated with movement of at least the computing device 10 during biometric data capture – paragraph 0052. The user 38 starts capturing biometric data from his or her self with the computing device 10 when the device 10 is in the first position. The prompt may be an arrow pointing in the direction that the user is to move the computing device 10, or a message instructing the user to move the computing device 10 to be about level with the head of the user – Figs. 2 – 4, 8, 9, 14, 15, 27/86, 29/112, paragraph 0068); 

selecting pairs of frames from the captured facial image data (the user 38 starts capturing biometric data from his or her self with the computing device 10 when the device 10 is in the first position. The prompt may be an arrow pointing in the direction that the user is to move the computing device 10, or a message instructing the user to move the computing device 10 to be about level with the head of the user – i.e., the first position image and the second position image of the user – Figs. 2 – 4, paragraph 0068), each frame having a distortion score (a significant angular change about the Y or Z-axis may be evidence the user has not moved the computing device 10 in accordance with the prompt, so the calculated angles θ and β are deemed faulty and thus not usable for detecting user liveness – paragraphs 0073, 0074. When the similarity score is calculated as a correlation coefficient, the similarity score ranges between negative one and positive one. Similarity scores at least equal to a threshold score indicate the user is a live person. Alternatively, similarity scores less than the threshold score may indicate the user is a live person. The threshold score is 0.70. However, the threshold score may alternatively be any value judged to enhance the accuracy of user liveness detection. A similarity score for accurately determining user liveness cannot be determined between signals if at least one of the signals is deemed faulty – paragraph 0098), wherein a difference between the distortion scores for each pair at least equals a threshold difference (the signals 48 and 50 in which values of the angle θ.sub.x at each time “t” have been plotted and sequential values have been connected with a line – Figs. 7, 11, paragraphs 0075 – 0077, 0090); 

creating, by the electronic device, a spatial displacement map for each pair of frames (a three-dimensional Cartesian coordinate system having X, Y, and Z-axes may be virtually positioned in any location on the computing device 10 that enables generating at least one parameter usable for creating a signal that represents changes in the parameter over time. The coordinate system represents the three-dimensional space through which the computing device 10 may freely move – paragraph 0061. The application is able to calculate X, Y, and Z components for the angle phi φ which angles may be plotted over time to create a signal. Thus, at least three signals may be created – paragraph 0086); 

calculating, by the electronic device, a confidence score for each pair of frames based on the displacement map created for each respective pair of frames (the computing device to generate a signal for the parameter, and calculate a confidence score based on the generated signal and a classification model specific to the user. The classification model is generated from other signals generated for the parameter. The identity of the user is validated as true when the confidence score is at least equal to a threshold score – Fig. 29/126, paragraphs 0010, 0148); and 

determining whether the captured facial image data was taken of a live person based on the confidence scores (when the confidence score is equal to or greater than the threshold score the identity of the user is verified as true – paragraph 0148).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 – 5, 7 – 9, 11, 12, 14 – 16, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Tussy US PGPub: US 2018/0181737 A1 Jun. 28, 2018 and in view of
Bazakos US PGPub: US 2011/0187845 A1 Aug. 4, 2011.

Regarding claims 1, 8, 15, Lussy discloses,

a method for enhancing user liveness detection; an electronic device for enhanced liveness detection comprising: a camera; a processor; and a memory configured to store data, the electronic device being associated with a network and the memory being in communication with the processor and having instructions stored thereon which, when read and executed by the processor and a non-transitory computer-readable recording medium in an electronic device for enhanced liveness detection, the non-transitory computer-readable recording medium storing instructions which when executed by a hardware processor (facial recognition authentication, including path parameters via at least one movement detecting sensor indicating an authentication movement of the mobile device, comparing the authentication biometric information to the stored enrollment biometric information, and comparing the authentication movement of the mobile device to an expected movement of the mobile device to determine whether the authentication movement sufficiently corresponds to the expected movement – Figs. 4, 14, paragraphs 0091, 0107, 0147. The user may enroll in the system by providing enrollment images of the user's face. The enrollment images are taken by the camera of the mobile device as the user moves the mobile device to different positions relative to the user's head – paragraph 0007. The user may provide the necessary images - the term images includes video as video is a succession of images - from many different angles and/or positions, and may provide path parameters of the device while obtaining the images “authentication movement” to both confirm the identity of the user as well as the liveness and realness of that individual to ensure it is not a video, screen shot, or other representation of the person – Fig. 4, paragraph 0091) comprising the steps of and cause the electronic device to and cause the non-transitory recording medium to perform steps comprising: 

capturing, by a camera in an electronic device, facial image data of a user while there is relative movement between the electronic device and the user (the user may provide the necessary images - the term images includes video as video is a succession of images - from many different angles and/or positions, and may provide path parameters of the device while obtaining the images “authentication movement” to both confirm the identity of the user as well as the liveness and realness of that individual to ensure it is not a video, screen shot, or other representation of the person – Fig. 4, paragraph 0091); 

selecting pairs of frames from the captured facial image data (during authentication, multiple images are captured in addition to images corresponding the close and far distances of the enrollment images and biometrics. Based on the expected distortion of these intermediary images according to the distanced traveled by the device, the system may validate that the change in distortion of the images is happening at the correct rate – paragraph 0172. The capturing of these images may be still images or video, such that frames or images are extracted from the video that is taken during the movement from the first position distant from the user and the second position proximate the user – paragraph 0173), wherein a difference between the distortion scores for each pair at least equals a threshold difference (the system may utilize image distortion prior to obtaining biometric information to further protect against fraudulent access. The system may predict the expected fish-eye distortion of the images based on the mobile device used for enrollment and authentication, and based on known and trusted enrollment data. In addition or as an alternative, the known specifications of a mobile phone camera for a given model may be utilized to predict the expected distortion of the person's facial features at different distances from the lens – Figs. 13A, 13B, paragraphs 0023, 0169.  Over time based on accumulated data, or calculated data during design phase, the system will have data indicating that if a phone is moved a certain distance toward a user's face, then the distortion effect should fall within a known percentage of the final distortion level or initial distortion level – paragraph 0174); 

creating, by the electronic device, a spatial displacement map for each pair of frames (the mobile device may also have multiple cameras - two or more -imaging in a single spectrum or multiple spectrum to provide stereoscopic, three-dimensional images. In such an embodiment, the close-up frames – i.e., zoomed, may create the most differentiation as compared to images captured from a distance – paragraph 0011);

calculating, by the electronic device, a confidence score for each pair of frames based on the displacement map created for each respective pair of frames (The mobile device 1012 may also display an accuracy meter 1026 or any other visual representation of authenticated frames to aid the user in authenticating himself/herself using the authentication system and learning to improve authentication. The accuracy meter 1026 may show a user a match rate -graphical, alpha, or numerical - of a predetermined number of images obtained during the authentication process – Fig. 10/1026, Fig. 10/1028, paragraphs 0123, 0127. If a match occurs, this establishes or increases the likelihood that a live person is being imaged by the device. If the pattern is not a match, or does not meet a match threshold level, then the authentication process may fail (access denied) or the account access or transaction amount may be limited – paragraph 0155); 

determining whether the captured facial image data was taken of a live person based on the confidence scores (the liveness or three-dimensionality of the user being imaged and authenticated is validated based on the various checks – Fig. 14/1418, paragraph 0204),

but, does not disclose, each frame having a distortion score.

Bazakos teaches, system for IRIS detection, tracking and recognition at distance, includes stand-off range or at-a-distance iris detection and tracking for iris recognition having a head/face/eye locator, a zoom-in iris capture mechanism and an iris recognition module (ABSTRACT, Figs. 1/11, 2/24, paragraph 0008).

Once an orientation is detected, nominal angles with the least likelihood of distortions - i.e., occluded or deformed due to orientation - may be identified by, for example, estimating the ellipse parameters from nominal angles, and computing a calibration factor (paragraph 0021).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the facial recognition authentication, including path parameters via at least one movement detecting sensor indicating an authentication movement of the mobile device of Lussy (Lussy, Figs. 4, 14, paragraphs 0091, 0107, 0147), wherein the system of Lussy, would have incorporated, once an orientation is detected, nominal angles with the least likelihood of distortions - i.e., occluded or deformed due to orientation - may be identified by, for example, estimating the ellipse parameters from nominal angles, and computing a calibration factor of Bazakos (Bazakos , Figs. 1/11, 2/24, paragraphs 0008, 0021) to extract accurate segments of the iris borders, among other things, in a stand-off range and at-a-distance environment (Bazakos, paragraph 0011).

Regarding claims 2, 9, 16, Lussy discloses,

the method according to claim 1, the creating a special displacement map step comprising: calculating the position of each pixel in the facial image data in each frame of each pair; and calculating the difference in position of each pixel between the frames of each respective pair (the system may use at least any one or more of the following in any number of combinations to securely authenticate the user: physical device verification, mobile network verification, facial recognition including the size of the face in the image, a face detected in every frame during the movement, accelerometer information, gyroscope information, magnetometer information, pixels per square inch, color bits per pixel, type of image, user entered code or pattern, and GPS information – paragraphs 0111, 0184).

Regarding claims 4, 11, 18, Lussy discloses,

the method according to claim 1, the step of calculating the confidence score comprising: inputting the spatial displacement map created for a pair of the selected frames into a machine learning algorithm MLA; and calculating a confidence score for the pair of frames using the MLA (the system is configured to aid the user to easily learn to authenticate with the system – paragraph 0158. The device - processor executing machine readable code stored in memory - then compares image frames - formed by an array of pixels - as the device moves closer to the face of the user – paragraph 0200).

Regarding claims 5, 12, 19, Lussy discloses,

the method according to claim 1, the determining step further comprising: calculating an overall confidence score from the confidence scores (an overall authentication score to determine whether or not to authenticate a user – paragraph 0142); comparing the overall confidence score against a threshold confidence score (an overall score may be presented or a score per image – paragraphs 0126, 0127); and determining the facial image data was taken of a live person when the overall confidence score at least equals the threshold score (the liveness or three-dimensionality of the user being imaged and authenticated is validated based on the various checks – Fig. 14/1418, paragraph 0204).

Regarding claims 7, 14, 20, Lussy discloses,

the method according to claim 1 further comprising calculating a liveness detection score for the image data in each frame using at least one of a first machine learning algorithm MLA trained model (the system is configured to aid the user to easily learn to authenticate with the system – paragraph 0158. The device - processor executing machine readable code stored in memory - then compares image frames - formed by an array of pixels - as the device moves closer to the face of the user – paragraph 0200) and a second MLA trained model.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy US PGPub: US 2018/0181737 A1 Jun. 28, 2018 and in view of
Bazakos US PGPub: US 2011/0187845 A1 Aug. 4, 2011 and further in view of Tal US Patent: 4,975,969 Dec. 4, 1990.

Regarding claims 6, 13, both Lussy and Bazakos discloses all the claimed features,

but, does not disclose, the method according to claim 1, further comprising calculating the distortion score for each frame based on an interalar width and a bizygomatic width, wherein the interalar width is the maximum width of the base of the nose of the user.

Tal teaches, method and apparatus for uniquely identifying individuals by particular physical characteristics and security system utilizing the same. In particular, facial parameters which are defined as being the distances between identifiable points on the human face, and/or ratios of the facial parameters can be used to identify an individual as the parameters for each individual are unique (ABSTRACT). 
The nose bottom 20, which is defined as the center between the centers of gravity of the nostrial openings (Fig. 1a/20, column 4, lines 47 - 58). The eye retina center 15, the nose bottom 20, the mouth center 25, the eye globe 30, and ear tip 35, the nose root 40 is identifiable (column 5, lines 36 – 42).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the facial recognition authentication, including path parameters via at least one movement detecting sensor indicating an authentication movement of the mobile device of combined Lussy and Bazakos (combined Lussy and Bazakos, Figs. 4, 14, paragraphs 0091, 0107, 0147), wherein the system of combined Lussy and Bazakos, would have incorporated, method and apparatus for uniquely identifying individuals by particular physical characteristics of Tal (Tal, ABSTRACT, Fig. 1a/20, column 4, lines 47 – 58, column 5, lines 36 – 42) for a fool-proof - intruder-proof - identification system which is practicable from the stand-points of required computation - length of time to establish identity, reliability, and user subjectivity (Lai, column 2, lines 35 – 42).
Allowable Subject Matter
Claims 3, 10 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.

Duggan US PGPub: US 2017/0169202 A1 Jun. 15, 2017.
A method of capturing biometric data is provided that includes calculating, by a terminal device, an angle between a surface of the terminal device and an X-axis of the terminal device. When the angle is other than ninety degrees, a prompt is displayed on the terminal device that is designed to cause a terminal device user to adjust the position of the terminal device into an optimal position. After adjusting the position of the terminal device, the terminal device calculates the angle and when the angle is ninety degrees the terminal device captures biometric data from the user.  (ABSTRACT, Figs. 1 – 8, paragraph 0004).

Parry US PGPub: US 2017/0193215 A1 Jul. 6, 2017.
Authentication method using relative movement, comprising: a remote server initiates a local procedure on the device that causes the user to perform an act, wherein the act is observed by the device, and further wherein the act involves relative movement between the user and a camera, where fiducial marks are captured, and information transmitted to the server for the server to make a determination of whether to authorize the user to the device (ABSTRACT, Figs. 3, 4A – 4C, 8A, 8B, paragraphs 0004, 0037).

Suzuki US PGPub: US 2011/0254942 A1 Oct. 20, 2011.
A spoofing detection system includes: an imaging unit (2) that obtains a first image by imaging an inspection object (12) from a first angle, and a second image by imaging the inspection object from a second angle which is different from the first angle; a unit (101) that detects first feature points from the first image, obtains first feature point coordinates of the detected feature points, detects second feature points from the second image, and obtains second feature point coordinates of the detected feature points; a unit (104) that obtains transformed coordinates by performing a plane projective transformation for the second feature point coordinates from the second image to the first image; and a unit (105) that determines that masquerading has been attempted when the difference between the transformed coordinates and the corresponding first feature point coordinates is equal to or smaller than a predetermined value (Figs. 1 – 4, paragraph 0015).

Langley US PGPub: US 2014/0099003 A1 Apr. 10, 2014.
The method includes capturing authentication data of the operator with the data capture device while the operator uses data displayed on a screen of the data capture device, and determining whether the data capture device is in the optimal position relative to the operator while capturing authentication data of the operator (Figs. 1, 4, 8, 9, paragraph 0004).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642